Exhibit 10.1
ADMINISTRATIVE AGREEMENT
This Agreement dated of October 19, 2010, is made between GTSI Corp. (“GTSI”)
and the United States Small Business Administration (“SBA”). As used herein,
GTSI means GTSI Corp. and all its operating sectors, groups, divisions, units,
and wholly-owned subsidiaries, including those acquired or established during
the term of this Agreement.
Preamble
A. GTSI is a business incorporated in the State of Delaware with its principal
executive offices located in Herndon, Virginia.
B. On October 1, 2010, SBA suspended GTSI, including all of its divisions or
other organizational elements, from Federal Government contracting and from
directly or indirectly receiving the benefits of federal assistance programs,
pursuant to the authority and the procedures of the Federal Acquisition
Regulation (FAR) Subpart 9.4. The basis for SBA’s suspension is set forth in
SBA’s Notice of Suspension, which is incorporated by reference herein. SBA’s
suspension is based on evidence, compiled in SBA’s Administrative Record, which
SBA concluded was adequate to indicate a lack of business integrity or honesty
in the award and performance of government contracts such that it seriously
affects the present responsibility of GTSI to be a government contractor. GTSI
contested the suspension. The Agency’s Office of Inspector General is conducting
an ongoing investigation into the conduct and practices of GTSI.
C. On October 7, 2010, SBA requested additional information from GTSI. This
letter is incorporated herein by reference. In response to SBA’s Notice of
Suspension and the October 7, 2010 letter, GTSI provided the SBA with an interim
response including (1) GTSI organizational documents and charts of personnel
changes; (2) GTSI Executive Summary; (3) a summary curriculum vitae of a
proposed internal monitor; and (4) a copy of the September 26, 2008 letter from
DHS/CIS to the SBA. These documents were added to the Administrative Record. In
addition, GTSI met with SBA officials on October 6, 8, and 14, 2010 to request
modification of the suspension. GTSI made a number of representations and
commitments to the SBA concerning GTSI’s present responsibility.
D. The actions and conduct that are the basis of the suspension took place while
Scott W. Friedlander served as an Executive Vice President of GTSI.
Mr. Friedlander is currently the President and Chief Executive Officer of GTSI.
Said actions and conduct also took place while Charles E. De Leon served as
Senior Vice President and General Counsel of GTSI, which position he continues
to occupy. Said actions and conduct also took place while Tom Kennedy served as
Vice President of Civilian Sales and General Manager, in which position he still
serves; while Scott Schmader served as Senior Sales Manager, in which position
he still serves; and while Patrick Berg served as Program Manager, in which
position he remains. All of the foregoing are GTSI employees identified in the
Administrative Record.

 

 



--------------------------------------------------------------------------------



 



E. Jim Leto, former Chief Executive Officer, Joseph Ragan, former Chief
Financial Officer, Bob Mitchell, former Chief Information Officer, Bill Weber,
former Senior Vice President of Professional Services, and Todd Leto, former
Senior Vice President of Sales are former GTSI employees identified in the
Administrative Record. These individuals are no longer employed by GTSI and
currently have no direct or indirect control over its business or operations.
F. GTSI has expressed interest in taking the actions necessary to demonstrate
that, notwithstanding SBA’s conclusions and decisions based upon the
Administrative Record, GTSI may be trusted to deal fairly and honestly with the
Government, and that continuing the suspension of GTSI from future work with the
Government is not necessary if the terms and conditions set forth herein are
duly and forthrightly implemented. To this end, GTSI has agreed to take the
actions specified herein to assure that GTSI possesses the high degree of
business honesty and integrity required of a government contractor.
G. SBA has concluded that FAR 9.407 and the facts set forth in the
Administrative Record provide an adequate basis for the October 1, 2010
suspension heretofore imposed upon GTSI by SBA. GTSI irrevocably waives and
relinquishes any defense or objection to said suspension and shall not now or at
any time hereafter contest or object to said suspension or its imposition by
SBA. However, SBA has determined that, based upon information currently known to
SBA, GTSI’s corrective actions and prospective cooperation and transparency
reflected in the terms and conditions of this Agreement, if fully and timely
implemented and performed by GTSI, provide adequate assurance that GTSI’s future
dealings with the Government, if any, will be conducted responsibly during the
term hereof and that continuing the suspension of GTSI is not necessary at this
time to protect the Government’s interests pending completion of the pending SBA
Office of Inspector General (“OIG”) investigation. GTSI agrees to, accepts, and
shall not challenge this Agreement and the duties, responsibilities, commitments
and other terms and conditions undertaken by it and otherwise reflected herein.
GTSI does not concede or admit any violation of law or wrongdoing prior to the
date hereof; but nothing herein shall limit the SBA’s or any other governmental
entity’s power, authority or discretion to conclude otherwise based upon current
facts alone or in combination with additional facts hereafter obtained. Nothing
in this Agreement is intended to interfere with or prevent any pending or future
investigation into GTSI or its conduct.

 

2



--------------------------------------------------------------------------------



 



Terms and Conditions
1. TERM. The term of this Agreement shall commence on the date hereof and
terminate on the earlier of: (a) the third anniversary of the date hereof; or
(b) the 90th day after the SBA’s Office of Inspector General notifies the Agency
that it has completed its investigation of GTSI; or (c) the notification date of
any proposed debarment of GTSI by SBA.
2. LIFTING OF SUSPENSION. Contingent and conditioned upon the continuing,
demonstrated truthfulness of GTSI’s representations and offers made herein, its
ongoing, full, timely and complete compliance with this Agreement and all its
obligations hereunder, and its ongoing demonstration of present responsibility
to engage hereafter in all government contracting activities in accordance with
applicable law, SBA lifts and terminates, as of the date hereof and subject to
the terms and conditions herein, the suspension imposed on GTSI on October 1,
2010, and shall cause GTSI’s name to be removed from the Excluded Parties List.
3. OPERATIONS IN COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS. GTSI
covenants and agrees that from and after the date hereof, all its governmental
contracting business and operations, both with respect to existing contracts and
opportunities and also with respect to all new contracts and opportunities
solicited or entered into by it, shall be conducted in full compliance with all
applicable laws, rules and regulations, and shall reflect present responsibility
and integrity in all respects.
4. ONGOING INVESTIGATION. Nothing in this Agreement shall in any way affect,
limit or waive, SBA’s, SBA’s OIG, or any other Government agency’s or
instrumentality’s ongoing right and discretion to investigate any matter or to
review any evidence relating to GTSI’s business, conduct, or operations, and to
take any enforcement, regulatory or other legal action any of the foregoing deem
appropriate based upon such investigation or review.
5. EMPLOYEES. The terms “employee” or “employees” as used in this Agreement
include GTSI’s officers, permanent, temporary, and contract employees, full-time
and part-time employees, consultants, and members of the Board of Directors.
6. RESIGNATIONS AND SUSPENSIONS. GTSI represents and agrees that within seven
days from the date hereof:

  a.   Mr. Friedlander shall resign as the President and CEO of GTSI, and also
as a member of the Board of Directors (“Board”) of GTSI, and will no longer be
employed by GTSI or involved in its supervision or oversight; and Mr. De Leon
shall resign as the Senior Vice President and General Counsel of GTSI and also
from any advisory or other position he may hold with respect to GTSI’s Board,
and will no longer be employed by GTSI. Neither of the foregoing shall be
rehired by GTSI during the term hereof. After resignation, neither
Mr. Friedlander nor Mr. DeLeon shall have any actual, direct or indirect control
over the Company, its business, operations, financial, legal or other affairs.

 

3



--------------------------------------------------------------------------------



 



  b.   GTSI shall suspend Tom Kennedy, Scott Schmader and Patrick Berg from
their employment by GTSI. Such suspension shall remain in force and effect
throughout the term hereof. During such suspension, none of the foregoing shall
have any actual, direct or indirect control over the Company, its business,
operations, financial, legal or other affairs.     c.   If and to the extent any
shareholder vote should hereafter be sought or required in connection with this
Agreement or the terms and conditions herein, GTSI represents and agrees that it
shall procure from Friedlander, DeLeon, Kennedy, Schmader and Berg their
irrevocable promises and proxy that any shares, options or other ownership
interests in GTSI owned by any of them shall be voted in favor of affirming this
Agreement and performing all of GTSI’s obligations hereunder throughout the term
hereof.

7. DOCUMENTS. In a letter dated October 7, 2010, SBA requested certain
information and documents from GTSI. GTSI agrees to provide all the information
and documents requested by SBA.

  a.   Within 15 days of the date hereof, GTSI shall provide all information and
documents responsive to requests 1, 3, 4, 8, 16, 17, 18, 21, 22, 25, 27, 28, 29,
30, 31, 32. The response to the first sentence of request 17 shall be provided
within 15 days of the date hereof. Any required production of electronic mail
shall be made as part of the production required by 7(b).

  b.   Within 60 days of the date hereof, GTSI shall provide all information and
documents responsive to requests 2, 5, 6, 7, 9, 10, 11, 12, 13, 14, 15, 19, 20,
23, 24, 26. The response to the second sentence of request 17 shall be provided
within 60 days of the date hereof.

  c.   If GTSI seeks to assert any privilege (including attorney-client
privilege or the attorney work-product doctrine) with respect to any document
requested by SBA or the Monitor hereunder pursuant to paragraphs below, it shall
do so only after good faith review and determination that such assertion is
consistent with applicable law and with the faithful and full performance of its
disclosure obligations and commitments hereunder. Any document so withheld must
be reflected upon a comprehensive privilege log, provided within five days after
such documents are withheld, setting forth the date and a description of the
document and its subject matter, the identity of all senders and recipients
(including whether a sender, recipient, cc or bcc), and the basis for the
assertion of privilege.

  d.   GTSI shall designate with an appropriate legend any produced document
which in good faith it contends contains confidential or proprietary business or
financial information.

 

4



--------------------------------------------------------------------------------



 



8. LIMITATION ON NEW CONTRACTS AND TASK ORDERS. GTSI agrees that during the term
hereof, it will not obtain or attempt to obtain any new federal governmental
contracts, subcontracts or any business, which in any capacity, whether directly
or indirectly is intended to benefit small business, including task orders and
options on existing contracts. This includes but is not limited to contracts
involving small business contractors, set asides, benefits, preferences or
benefits in any of the following circumstances, which are illustrative only and
are not intended to be an exhaustive list: contracts with the government in
which a small business contractor is the prime contractor and GTSI is a
subcontractor or vendor to such small business prime contractor, or is a
subcontractor or vendor to a subcontractor of the small business prime
contractor; contracts with the government in which GTSI is a party to a joint
venture with a small business; contracts involving, arising out of or relating
to any mentor/protégé relationship between GTSI and a small business. If GTSI
has bid or desires to bid on any opportunity which there is any reason to
believe could fall within conduct prohibited by this Agreement, GTSI will notify
SBA of the intended activity or conduct prior to taking any actions. SBA will
determine if any conduct or activities that GTSI intends to pursue fall within
the prohibition above. GTSI agrees to accept SBA’s determination of whether the
conduct is prohibited by this Agreement.

  a.   Said Limitation on New Contracts And Task Orders shall apply in
connection and with respect to all contracts for which a prime contractor or
subcontractor has certified that it is an eligible small business under the
provisions of 13 C.F.R Part 121, and also for all contracts for which the
provisions of 13 C.F.R. § 125.6 apply. GTSI’s compliance with this limitation
constitutes an element of GTSI’s present responsibility for Government
contracting. Failure by GTSI to abide by the limitation set forth herein shall
constitute a separate cause for suspension and/or debarment.

  b.   The Limitation On New Contracts And Task Orders detailed above, including
task orders and options on existing contracts, shall not include:

  i.   Contracts awarded through a full and open competition, or task orders
performed on such contracts, in which GTSI is or will be the prime contractor
and did not or (with respect to new contracts or task orders) does not represent
itself as a small business;

  ii.   Contracts or new task orders under such contracts, awarded on a
set-aside or reserved basis, or in which any preference was or is given to small
business, provided that GTSI is the prime contractor and that GTSI meets the
size standard for the NAICS code that is assigned to that contract or task
order; provided, however, that prior to obtaining any new contracts or task
orders (including with respect to existing contracts) GTSI complies with all
notification and approval provisions in paragraph 7c, and provided further that
all applicable laws and regulations were and are followed in obtaining and
performing any existing contract, and all applicable laws and regulations are
followed in attempting to obtain, obtaining, and performing any new contracts.

 

5



--------------------------------------------------------------------------------



 



  c.   For any procurement which falls under the exception detailed in paragraph
b(ii) above, and for which GTSI will seek to certify that it is a small business
pursuant to 13 C.F.R. Part 121, GTSI agrees to notify SBA and the Monitor at
least ten business days prior to submitting an offer. This notification will
include the name of the procuring Agency, the Solicitation Number, the North
American Industry Classification System (NAICS) code assigned to the procurement
and the date that offers are due. If prior to the date of this Agreement GTSI
has already submitted any offers in connection with any government solicitations
for which GTSI believes it is entitled to proceed under the exception in
paragraph b(ii) above and for which GTSI has certified that it is a small
business pursuant to 13 C.F.R. Part 121, GTSI will provide SBA with all the
foregoing documents and items of information within five calendar days from the
execution of the Agreement. With respect to all pending offers subject to this
paragraph and also any future offers covered hereby which GTSI may propose to
make during the term hereof, GTSI agrees that SBA shall be authorized to review
the above-referenced offers and related documents and information. With respect
to all existing, pending or future GTSI contracts or offers subject to this
paragraph, SBA shall have the above-referenced right of review prior to GTSI
submitting a further contract offer or task order offer or any other such offer,
and also prior to any existing offer’s acceptance. After such review, SBA will
determine whether GTSI is eligible to place an offer for the subject
procurement. If SBA determines that GTSI is not eligible, GTSI agrees that it
will accept SBA’s determination and will not submit an offer or will withdraw
any pending offer. SBA will also review the NAICS code for the procurement at
issue. SBA will determine whether the proper NAICS code is applied, or if the
procurement is misclassified. GTSI agrees to accept SBA’s determination of
whether the procurement at issue is misclassified with the incorrect NAICS code.
If SBA determines that the procurement at issue is classified under an incorrect
NAICS code, GTSI agrees that it will not submit an offer on that solicitation;
and, if a pending offer has prior hereto been submitted on a pending
solicitation, GTSI agrees that it will forthwith withdraw its offer upon such
solicitation. If after notice and review SBA determines that an existing,
pending or future contract vehicle subject to this paragraph and paragraph b(ii)
complies in full with applicable law and is properly classified, then from that
point forward GTSI may seek task orders pursuant to such contract vehicle
without first giving notice of each such task order offer to SBA for approval
under this paragraph. This paragraph and the requirements herein will not apply
to options or task orders actually awarded prior to the date hereof.

 

6



--------------------------------------------------------------------------------



 



9. MONITOR: GTSI agrees to retain an independent Monitor that shall monitor the
compliance of GTSI with this Agreement throughout the term hereof.

  a.   GTSI agrees that a Monitor acceptable to SBA, in its sole discretion,
shall be retained by GTSI within 15 calendar days of the execution of the
Agreement. GTSI may propose potential Monitors for SBA’s consideration. SBA may
also identify a Monitor acceptable to it for this position. In either event GTSI
shall retain the Monitor acceptable to SBA. GTSI shall be responsible for and
shall promptly and fully pay all costs, fees, retainers or other reimbursements
and compensation customarily charged by and payable to such Monitor. If and to
the extent the Monitor requires, at his or her sole discretion as communicated
in writing, staff assistance and/or legal counsel, the Monitor shall be
authorized and empowered to retain such assistance and/or legal counsel. GTSI
shall be responsible for and shall pay all reasonable costs, fees, retainers or
other reimbursements and compensation payable to or on account of such staff or
legal counsel for the Monitor. GTSI shall pay all such advance retainers, if
any, required by the Monitor on account of his or her own customary fees or
charges and that of his or staff or counsel. Any retainer agreement between GTSI
and the Monitor must be submitted to and approved in advance by SBA; and the
Agreement between GTSI and the Monitor shall incorporate this Agreement’s terms
by reference and be consistent with all terms herein. SBA may require that the
Monitor be replaced with a new Monitor, during the term hereof, should SBA in
its discretion conclude such replacement is necessary to accomplish the purposes
of this Agreement.

  b.   Said Monitor shall report to and be responsible to the SBA, and shall be
free to communicate with the SBA without interference by GTSI. SBA may
communicate with the Monitor on a confidential basis and without disclosure to
GTSI. The purpose of the Monitor is to inspect on an ongoing basis, and to
report to the SBA regarding, GTSI’s ongoing compliance in all respects with this
Agreement; its compliance with applicable laws, rules and regulations (both with
respect to existing contracts still being performed and also with respect to any
new contracts); and whether GTSI is seeking, entering into and performing
government contracts responsibly and with integrity.

  c.   The Monitor will report to SBA on GTSI’s compliance with this Agreement,
with all applicable laws, rules and regulations in connection with its seeking,
obtaining and performing government contracts, and with respect to GTSI’s
present responsibility to obtain and perform government contracts. Such reports
will be provided to SBA on a regular

 

7



--------------------------------------------------------------------------------



 



basis, no less than monthly. In addition, as and when requested by SBA, the
Monitor shall meet with and report to SBA on such topics as may from time to
time be identified by SBA in its discretion. Said reports shall be deemed
confidential to SBA and shall not first be provided to GTSI for review or
approval; and copies of all or part thereof, or content therein, or a letter
based upon the Monitor’s findings, may be disclosed or provided by SBA to GTSI,
in SBA’s sole discretion. Within ten days of receipt of any report or letter
provided by SBA, GTSI shall provide its plan to implement, promptly and fully,
all changes, actions or procedures recommended by the Monitor.

  d.   The Monitor’s reports are for SBA’s assistance and monitoring purposes
and shall be considered by SBA as part of the totality of the information
available to it. Proof of GTSI’s ongoing compliance or non-compliance with this
Agreement and all its obligations under law shall be determined based upon all
relevant information, documents, communications, testimony and other evidence of
such compliance or lack thereof. Neither the delivery nor review by SBA of any
Monitor report shall waive, limit or in any way diminish SBA’s right to obtain,
review, analyze or evaluate any underlying, actual evidence of GTSI’s compliance
or non-compliance with this Agreement or applicable law.

  e.   Said Monitor shall have unfettered, immediate and, if requested,
real-time access to all Company documents, information and personnel, including
without limitation all files, records, communications, IT and communications
systems, email systems, electronic documents, and databases. The Monitor shall
be empowered to provide no prior notice or only minimal prior notice if the
Monitor determines, in his or her sole discretion, that the needs or exigencies
of his or her monitoring require immediate access or communication. The Monitor
shall, during the term hereof, be permitted to communicate with any employee,
officer, manager, shareholder or director of GTSI pertaining to any matter
pertaining to the present responsibility of GTSI. GTSI commits to cooperate in
good faith with any such communications, and to provide, or to have provided,
copies of any documents relating to any such communications within a reasonably
prompt time. The Monitor shall retain all GTSI information and documents in the
strictest confidence and shall disclose all such information solely to SBA or
other governmental investigatory authorities, and shall not disclose such
information or documents to third parties outside GTSI or use such information
for any purpose not associated with his or her monitoring activities provided
for herein.

  f.   GTSI shall provide to the Monitor, at GTSI’s headquarters, on-site
management-type office space, furniture, telephone, network access, equipment
and supplies, along with adequate enclosed conference room space or access for
the Monitor such that he or she can undertake confidential conferences with GTSI
Employees.

 

8



--------------------------------------------------------------------------------



 



  g.   Failure to retain a Monitor within the time allotted, or to cooperate
fully and promptly with the Monitor’s inquiries, document and information
requests and other monitoring activities, will be considered a breach of this
Agreement and will result in SBA reinstating the suspension of GTSI including
all of its divisions or other organizational elements and, if appropriate,
initiating debarment proceedings.

  h.   GTSI hereby agrees that the Monitor shall be released from, held harmless
from, and indemnified against any claims, demands, liabilities, obligations,
damages, suits or costs of any sort whatsoever, whether to GTSI or to any third
party, arising out of or relating in any way to the Monitor’s agreement,
presence at GTSI or performance of his or her duties and obligations as set
forth herein.

10. GTSI agrees to adopt, implement, and to maintain a self-governance program
that includes a business ethics program that covers all employees. The business
ethics program shall be maintained so as to ensure that GTSI and each of its
employees maintains the business honesty and integrity required of a Government
contractor and that GTSI operates in strict compliance with all applicable laws,
regulations, and the terms of any contract.

  a.   GTSI agrees that it will create a position and designate an employee as
GTSI’s Ethics Officer within 15 business days of the execution of this
Agreement. The Ethics Officer is responsible for managing all aspects of the
GTSI business ethics program.

  b.   GTSI agrees to adopt within fifteen business days of the execution of
this Agreement a written Code of Business Ethics (“the Code” or the “Code of
Business Ethics”) and will provide a copy to SBA for its review and approval.
When approved by SBA, the Code shall be deemed incorporated by reference into
this Agreement.

  c.   GTSI will circulate the Code of Business Ethics to each employee of GTSI.
GTSI agrees that after reading the Code, each current employee will be
instructed to sign, in a register to be maintained by GTSI and open to
inspection by SBA, that he or she has read and understood the Code. GTSI shall
certify to SBA within thirty business days after the effective date of this
Agreement that all employees have signed the register. Thereafter, at least once
in each calendar year, each then-current employee shall repeat the procedure of
reading the Code and signing the register. In addition, within 30 days of
starting employment with GTSI, new employees shall attend a training program,
not less than one hour in length administered by the Ethics Officer, during
which the terms and conditions of the Code of Business Ethics will be reviewed,
and thereafter each new employee shall be required to read the Code and sign the
register stating that he or she has read and understood the Code.

 

9



--------------------------------------------------------------------------------



 



  d.   GTSI agrees to institute and shall maintain an information and education
program designed to assure that all employees are aware of all applicable laws,
regulations, and standards of business conduct that employees are expected to
follow, including without limitation with respect to small business procurement,
and the consequences both to the employee and to the company that will ensue
from any violation of such measures. Training shall consist of compliance
training for affected employees, plus at least one hour of live initial training
in the GTSI business ethics program for every GTSI employee, plus, each year for
each then-current employee, not less than one additional hour of live ethics
training. A schedule and subject outline for the information and education
program shall be provided to SBA within thirty days of the date of this
Agreement and, when presented to SBA, shall be deemed incorporated by reference
into this Agreement

  e.   All written materials and training related to the business ethics program
will be provided in English and in any other language necessary to ensure that
each employee understands all elements of any written and oral presentation.

  f.   GTSI agrees to post in prominent places accessible to each of its
employees a notice giving the telephone numbers of GTSI’s Ethics Officer, and
inviting confidential calls to report suspected instances of improper conduct,
providing instructions that encourage employees to make such reports, noting
that the caller may call a third-party 800 reporting number which will accept
anonymous calls, and stating the company’s commitment to comply with all
applicable laws and regulations in the conduct of its business. GTSI will
provide a copy of this notice to SBA within thirty days, and when provided to
SBA, shall be deemed incorporated by reference into this Agreement. All calls
and information received by the Ethics Officer shall promptly be reported by
said Officer to the Monitor, who shall promptly report such calls and
information to SBA.

  g.   Each employee of GTSI will be subject to an annual certification
requirement to attest that he or she (a) has attended a live training session
concerning the content and application of the company’s business ethics program;
(b) understands that strict adherence to the law, the Code of Business Ethics,
and the principles of the business ethics program is a condition of employment;
and (c) understands that GTSI will take disciplinary action, including
discharge, for any violation of law, the Code of Business Ethics, the principles
of the business ethics program, or basic tenets of business honesty and
integrity, or failure to take reasonable steps to prevent or detect improper
conduct. The certificates shall be maintained and available for the SBA’s review
and inspection during the life of this Agreement.

 

10



--------------------------------------------------------------------------------



 



  h.   The Board of Directors of GTSI shall be responsible for ensuring that the
company establishes a business ethics program and that the Code of Business
Ethics is maintained and updated as necessary, as well as providing for periodic
audits of GTSI’s business practices, procedures, policies and internal controls
for compliance with this Agreement, and the special requirements of Government
contracting, including monitoring and auditing to detect criminal conduct,
periodic evaluation of the effectiveness of the business ethics program and
periodic assessment of the risk of criminal conduct, with appropriate steps to
design, implement or modify the business ethics program as necessary to reduce
the risk of criminal conduct as identified through this process. GTSI’s Ethics
Officer shall report to the Board of Directors in person and in writing not less
than quarterly concerning GTSI’s Ethics Program and compliance with this
Agreement. The Board of Director’s shall take whatever actions are appropriate
and necessary to ensure that GTSI conducts its activities in compliance with the
requirements of the law and sound business ethics.

  i.   At least once each calendar year, GTSI shall conduct an internal audit of
GTSI’s business practices, procedures, policies, and internal controls for
compliance with this Agreement, the Code of Business Ethics, and the special
requirements of Government contracting, including monitoring and auditing to
detect criminal conduct and other conduct violating Federal law or regulations,
periodic evaluation of the effectiveness of the business ethics program and
periodic assessment of the risk of criminal conduct, with appropriate steps to
design, implement or modify the business ethics program as necessary to reduce
the risk of criminal conduct as identified through this process. The results of
the audits (which will be done independently of its Ethics Officer) shall be
furnished to SBA and Monitor.

11. In addition to any other right SBA may have by statute, regulation, or
contract, SBA or its duly authorized representative may examine GTSI’s books,
records, and other company documents and supporting materials for the purpose of
verifying and evaluating: (a) GTSI’s compliance with the terms of this
Agreement; (b) GTSI’s business conduct in its dealings with all of its
customers, including the Government; (c) GTSI’s compliance with Federal laws,
regulations, and procurement policies and with accepted business practices; and
(d) GTSI’s compliance with the requirements of Government contracts or
subcontracts. The materials described above shall be made available by GTSI at
all reasonable times for inspection, audit, or reproduction. Further, for
purposes of this provision, SBA or its authorized representative may interview
any GTSI employee at the employee’s place of business during normal business
hours or at such other place and time as may be mutually agreed between the
employee and SBA. Employees will be interviewed without a representative of GTSI
being present. The employee may be represented personally by his own counsel if
requested by the employee.

 

11



--------------------------------------------------------------------------------



 



12. GTSI shall cooperate, to the extent requested by the Government, in any
Government inquiry, investigation, or prosecution relating to its practices and
conduct while performing a Government contract or subcontract. Such cooperation
shall include, but not be limited to, taking all reasonable steps to make
available for interviews any current and/or former GTSI officers, employees or
consultants (including current and/or former officers, employees and consultants
of GTSI subsidiaries), to encourage interviewees to participate fully in those
interviews, and to provide documents. In addition, GTSI agrees to make its
current and/or former executives, employees, and consultants (as appropriate)
available to testify on behalf of the Government in any criminal or civil
proceeding arising out of the investigation(s) described above. With respect to
GTSI’s efforts regarding former officers and employees and its consultants
(current or former), it is understood that these individuals may be represented
personally by counsel and that GTSI does not have the ability to require
particular behavior by its former officers, employees or any consultants. The
obligation to cooperate under this Agreement is not limited by the term of this
Agreement, but will continue until the Government determines it no longer needs
such cooperation, or until GTSI and all of its subsidiaries are no longer
involved in the Government contracting or subcontracting business, whichever
comes first.
13. In addition to any disclosure to the agency Office of the Inspector General
and the contracting officer required by FAR 3.1003(2) and, as applicable, the
contract clause set out in FAR 52.203-13, GTSI shall report to SBA and the
Monitor, within 15 days of discovery by management, any suspected breach of this
Agreement or any misconduct that management has reasonable grounds to believe
may constitute a violation of criminal or civil law. The breach or misconduct to
be reported pursuant to this Agreement includes misconduct by any person,
including, but not limited to, GTSI, GTSI’s subcontractors, GTSI’s prime
contractors, suppliers, and employees, as defined herein, and Government
employees, when related to the conduct of GTSI’s businesses, and shall include
misconduct disclosed to GTSI from any source relating to GTSI’s business. In
addition to its continuing obligation to notify SBA of all matters referenced
hereinabove, GTSI will investigate (unless expressly directed by SBA or another
governmental agency or investigative body not to do so) all reports of such
misconduct that may come to its attention and will promptly notify SBA of the
outcome of such investigations and any potential or actual impact on any aspect
of GTSI’s Government business. GTSI will take corrective action, including
prompt restitution of any harm to the Government. At the commencement of and no
less than monthly during the course of such investigations, GTSI will include
summary reports of the status of each such investigation to SBA.
14. GTSI represents to SBA that, to the best of GTSI’s knowledge, GTSI has
disclosed in writing or in oral communications all criminal or civil
investigations of GTSI or its affiliates by any Governmental entity. GTSI shall
notify SBA and the Monitor within two working days of the time GTSI learns of:
(a) the initiation of any additional criminal or civil investigation by any
federal, state, or local government entity involving allegations of Foreign
Corrupt Practices Act, false statements, false claims, corruption, conflict of
interest or anti-trust violations or any other violations of criminal law, if
GTSI has reason to believe that it is a target or subject of such investigation;
(b) service of subpoenas by any such governmental entity (except solely to the
extent such notification to SBA would be prohibited by law), if GTSI has reason
to believe that it is a subject or target of the investigation; (c) service of
search warrants and/or searches carried out in any GTSI facility; (d) initiation
of legal action against GTSI, or any of its affiliates, employees, or agents by
any entity alleging violations of the Foreign Corrupt Practices Act, false
statements, false claims, corruption, conflict of interest, or anti-trust
violations or any other violations of criminal law; or (e) criminal charges
brought by any governmental entity against GTSI or any of its affiliates,
employees, or agents, relating to the business of GTSI. GTSI shall include in
its reporting information for GTSI itself, as well as for any subsidiary of GTSI
that engages in Government contracting or subcontracting, as defined in FAR
9.403. GTSI shall provide to SBA as much information as necessary to allow SBA
to determine the impact of the investigative or legal activity upon the present
responsibility of GTSI for Government contracting. GTSI shall fully cooperate
with any Government agencies responsible for audits, investigations, or
corrective actions.

 

12



--------------------------------------------------------------------------------



 



15. GTSI shall not knowingly employ, with or without pay, an individual who is
under indictment, convicted, pleaded guilty to a crime, or listed by a Federal
Agency as debarred, suspended, or otherwise ineligible for Federal programs.
GTSI shall make reasonable inquiry into the status of any potential employee or
consultant. Such reasonable inquiry shall include, at a minimum, review of the
General Services Administration’s (“GSA”) List of Parties Excluded from Federal
Procurement and Non-procurement Programs as maintained by GSA on the internet.
The terms of this Agreement does not require GTSI to terminate the employment of
individuals who are indicted or become suspended or are proposed for debarment
during their employment with GTSI. GTSI, however, will remove such employees
from responsibility for or involvement with GTSI’s business affairs until the
resolution of such suspension or proposed debarment. In addition, if any
employee of GTSI is charged with a criminal offense relating to business or
otherwise relating to honesty and integrity, GTSI will remove that employee
immediately from responsibility for or involvement with GTSI’s business affairs.
GTSI shall notify SBA of each such personnel action taken, and the reasons
therefore, within 15 days of the action.
16. Aside from GTSI’s corporate relationships that have been disclosed to SBA,
GTSI shall not knowingly form a contract with, purchase from, or enter into any
business relationship with any individual or business entity that is listed by a
Federal Agency as debarred, suspended, or proposed for debarment. GTSI shall
make reasonable inquiry into the status of any potential business partner, to
include, at a minimum, review of the GSA’s List of Parties Excluded from Federal
Procurement or Non-procurement Programs including the version of this list
maintained by GSA on the internet. Notwithstanding any other provision of this
Agreement, GTSI may enter into a business relationship with a suspended or
debarred contractor, if the CEO first determines in writing that a compelling
reason justifies the action and furnishes to SBA and the Monitor a copy of the
determination not less than 10 days prior to GTSI entering into such a business
relationship. GTSI shall not enter into a business relationship, or continue an
existing business relationship, with a suspended or debarred entity if SBA
objects after receiving such notice and reviewing the matter. In addition to the
provisions of this Agreement, GTSI shall comply with the requirements of FAR
9.405-2(b) and provide to SBA a copy of the documents submitted to the
contracting officer pursuant thereto.
17. GTSI agrees that all costs, as defined in FAR 31.205-47, incurred by, for,
or on behalf of GTSI or any GTSI current or former officer, director, agent,
employee, consultant, or affiliate shall be considered to be expressly
unallowable costs, in accordance with the requirements of FAR 31.201-6, for
Government contract accounting purposes. Unallowable costs include, but are not
limited to, costs arising from, related to, or in connection with (a) the
matters at issue here including the costs of the Monitor provided for herein,
(b) the Government’s criminal and civil investigations regarding the matters at
issue here, and (c) SBA’s independent review of GTSI’s present responsibility,
including the costs of the company’s submissions, presentations, and appearances
before SBA. GTSI’s costs of performing and administering the terms of this
Agreement and any fines or penalties levied or to be levied in or arising out of
the matter at issue here are agreed to be expressly unallowable costs. Also
unallowable are GTSI’s costs of bringing

 

13



--------------------------------------------------------------------------------



 



GTSI’s self governance, compliance, and/or ethics programs to a level acceptable
to SBA. GTSI agrees to account separately for such costs. GTSI’s present and
future costs of maintaining, operating, and improving GTSI’s corporate self
governance/ compliance/ethics programs are allowable costs for purposes of this
Agreement. GTSI recognizes that in order to comply with the terms of this
Agreement, certain costs may need to be reclassified. As and when required, GTSI
shall proceed immediately to identify and reclassify such costs and, within
90 days of the effective date of this Agreement, GTSI shall adjust any bid rate,
billing rate, or unsettled final indirect cost rate pools to eliminate any costs
made unallowable by this Agreement, and shall advise SBA, the cognizant
administrative contracting officer, and the cognizant Government auditor of the
amount and nature of the reclassified costs within 120 days of the date of this
Agreement. SBA or a designated representative shall have the right to audit
GTSI’s books and records to verify compliance with this Agreement. Such audit
rights shall be in addition to any audit rights the Government may have under
the terms of any contract with GTSI.
18. GTSI agrees that the resignation of any employee referenced herein was a
voluntary action of the employee. GTSI agrees that the suspension of any
employee by GTSI referenced herein was a voluntary action of GTSI. GTSI shall
indemnify and hold the United States and all its agents and employees harmless,
in their official and individual capacities, from any and all claims, demands,
liabilities and damages which any employee or individual may have or may develop
in the future arising from, related to, or in connection with, any resignation
or suspension referenced herein.
19. GTSI’s compliance with the terms and conditions of this Agreement, and each
of them, shall constitute an element of GTSI’s present responsibility for
Government contracting. GTSI’s breach of or failure to meet any of its
obligations pursuant to the terms and conditions of this Agreement constitutes a
separate cause for suspension and/or debarment of GTSI. Notwithstanding the
foregoing, and contingent and conditioned upon the continuing, demonstrated
truthfulness of GTSI’s representations and offers made herein, its ongoing,
full, timely and complete compliance with this Agreement and all its obligations
hereunder, and its ongoing demonstration of present responsibility to engage
hereafter in all government contracting activities in accordance with applicable
law, SBA agrees that during the term hereof, it shall not re-impose a suspension
upon GTSI based solely upon the existing evidence set forth in the
Administrative record alone, without additional evidence and basis upon which to
take such action (including for example any subsequent breach of this Agreement
or violation of law), and considering the entire totality of the circumstances.
By entering into this Agreement, SBA is not determining that GTSI is presently
responsible for any specific Government contract.

 

14



--------------------------------------------------------------------------------



 



20. GTSI will notify all GTSI employees of the fact and substance of this
Agreement, the nature of the conduct leading to this Agreement, and the
importance of each employee’s abiding by the terms of this Agreement and all
requirements of law, regulations, and GTSI policies and procedures.
21. If during the term hereof GTSI (or a successor thereto) sells or in any way
transfers the GTSI business or operations in an asset sale or other asset
transaction, or by agreement or otherwise novates, conveys or transfers control
over all or part of its business or operations (including the performance of its
contract rights and obligations) to another entity or person, including a wholly
owned subsidiary, parent or other affiliate of GTSI (or of any successor
thereto), GTSI (or such successor) shall notify the SBA in advance and the
successor to or transferee of such assets, contract rights and obligations,
business or operations shall be bound by the terms and conditions of this
Agreement in respect of said GTSI assets, contract rights, business or
operations for the duration of the term hereof. If during the term hereof, GTSI
(or a successor thereto) is a party to a merger or consolidation, the successor
entity to such merger or consolidation, including GTSI, shall remain subject to
the terms and conditions of this Agreement in respect of all GTSI assets,
contracts, business or operations for the duration of the term hereof. No
transfer of control or purchase or sale of GTSI’s shares or debt, either in the
public market or otherwise, and no issuance or re-purchase of GTSI shares or
debt, either by GTSI or any successor thereto, shall operate to terminate or
vitiate the effectiveness of this Agreement, the terms, conditions and
obligations of which shall continue to bind GTSI and its successors and assigns
with respect to the company, its interests, assets, contracts, business and
operations.
22. In the event that GTSI purchases or establishes new business units after the
effective date of this Agreement, all provisions of this Agreement shall
forthwith govern and apply to any such new business unit(s); provided that GTSI
shall have 60 days within which to provide to the employees of such new unit all
training and education required herein.
23. GTSI hereby waives all claims, demands, or requests for monies from the
Government, of any kind or of whatever nature, that GTSI and its subsidiaries
may have, up through and including the date hereof, related to, or in connection
with, the October 1, 2010 suspension of GTSI, any investigation or
administrative proceedings associated therewith, this Agreement, or the facts
that gave rise to the foregoing. In addition, GTSI shall indemnify and hold the
United States and all its agents and employees harmless, in their official and
individual capacities, from any and all claims, demands, liabilities or damages,
or request for any other relief in law or in equity in any other forum be it
judicial or administrative in nature, whether existing prior to the date hereof
or at any time in the future, which related or relates to, or arose or arises in
connection with, the October 1, 2010 suspension of GTSI, any ongoing
investigation or administrative or other proceedings associated therewith, this
Agreement or its performance, or the facts that gave or give rise to the
foregoing.

 

15



--------------------------------------------------------------------------------



 



24. GTSI and its subsidiaries hereby release the United States, its
instrumentalities, agents, and employees in their official and personal
capacities, of any and all liability or claims, up through and including the
date hereof, arising out of or related to the investigation, or civil settlement
at issue here, or the suspension, proposed debarment, or debarment of GTSI or
any of its subsidiaries or the discussions leading to this Agreement. In
addition, GTSI shall indemnify and hold the United States, its
instrumentalities, and all its agents and employees harmless, in their official
and individual capacities, from any and all claims, demands, liabilities or
damages, whether arising prior to the date hereof or at any time in the future,
which related or relates to, or arose or arises in connection with, any past or
ongoing investigation or administrative or judicial proceedings or other action
whatsoever, or the civil settlement at issue here, or the past or any future
suspension, proposed debarment, or debarment of GTSI or any of its subsidiaries,
or the discussions leading to this Agreement.
25. This Agreement may be executed in one or more counterparts, each of which
shall be an original, but all of which taken together, shall constitute one and
the same agreement.
26. GTSI represents that all written materials and other information supplied to
SBA by its authorized representative during the course of discussions with SBA
preceding this Agreement are true and accurate, to the best information and
belief of the GTSI signatories to this Agreement. GTSI understands that this
Agreement is executed on behalf of SBA in reliance upon the truth, accuracy, and
completeness of all such representations.
27. This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether oral or written,
relating to the subject matter hereof. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.
28. GTSI shall not use any term of this Agreement or the fact of the existence
of this Agreement for any purpose related to the defense or litigation of, or in
mitigation of any criminal, civil, or administrative investigation or
proceeding.
29. Bankruptcy proceedings shall not affect the enforcement of this Agreement in
the interests of the Government.
30. GTSI represents and agrees that the person signing on its behalf below is
authorized to execute this Agreement and has the authority to bind GTSI to all
terms and conditions herein.
31. The terms of this Agreement in no way restrict SBA’s ability, powers, rights
and discretion to exercise any of its regulatory, enforcement or oversight
functions with respect to any government contract or procurement matter
whatsoever, including without limitation any such matter relating to GTSI and
its subsidiaries. This includes any authority available to SBA pursuant to
statute and regulations, and it includes but is not limited to the ability of
SBA to file a size protest pursuant to 13 C.F.R. Part 121. In the event that any
one or more of the provisions contained in this Agreement shall for any reason
be held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect other provisions of
this Agreement.

 

16



--------------------------------------------------------------------------------



 



32. Time is of the essence of this Agreement and with respect to the performance
of, compliance with, and receipt of the benefit of, all rights, duties and
obligations hereunder. If, pursuant to any request by GTSI, in any particular
circumstance, SBA provides GTSI additional time to comply with any specific
deadline hereunder, such decision by SBA shall not act as a waiver or
modification of this provision; nor shall it diminish or limit the application
of this provision or of any deadline herein or SBA’s right to timely
performance, in any other circumstance or situation during the term hereof.
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

                  UNITED STATES SMALL BUSINESS   GTSI CORP.     ADMINISTRATION  
         
 
               
By:
      By:        
 
 
 
     
 
   
Print Name:
      Print Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
     
 
   

 

17